DETAILED ACTION
This communication is response to the amendment filed 12/09/2021. Claims 11, 12, and 21-39 are pending and presented for examination. Claims 1-10 and 13-20 are canceled. Claims 21-39 are new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10256895 and 10743215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 12, and 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 21, 22, 29, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0097443 to Pasanen et al. (hereafter Pasanen) in view of US Pub. 2011/0255425 to Pikkarainen et al. (hereafter Pikkarainen).

Regarding claim 11, Pasanen discloses a system for bandwidth allocation in a hierarchical wireless communication architecture (see Pasanen, ¶ 0007), comprising: 
a second device at a second position, lower than a first position of a first device in the hierarchical wireless communication architecture, wherein the second device receives first device bandwidth allocation data (see Pasanen, ¶ 0029: Once a hierarchical network operating mode is set up, a controlling node (also commonly referred to as a root communications node) may act like a base station to its sibling communications nodes. The root communications node may decide resource allocations and channel reservations for sibling communications nodes as well as announcing the allocations to the sibling communications nodes either in beacon transmissions or in-band signaling messages; ¶ 0057: the root communications node transmits downstream information (e.g., information over a communications link from a communications node higher in the hierarchy of the hierarchical network to a communications node lower in the hierarchy) to its child communication nodes and accepts upstream information (e.g., information over a communications link from a communications node lower in the hierarchy of the hierarchical network to a communications node higher in the hierarchy) from its child communication nodes, with the transmissions occurring within the allocated bandwidth. If there is no information to 
a processor, at the second device, in communication with a bandwidth module, wherein the processor and bandwidth module cooperate to process the received first device bandwidth allocation data (see Pasanen, ¶ 0007; ¶ 0075) to determine if a change in bandwidth allocation has occurred.
Pasanen does not explicitly disclose determine of a change in bandwidth allocation has occurred.
However, Pikkarainen discloses a processor, at the second device, in communication with a bandwidth module, wherein the processor and bandwidth module cooperate to process the received first device bandwidth allocation data to determine if a change in bandwidth allocation has occurred (see Pikkarainen, ¶ 0005: allocating the secondary bandwidth to a secondary application on a secondary device if the secondary bandwidth becomes available; keeping track of changes in the bandwidth allocation of the primary device; and returning the secondary bandwidth to the primary device when the changes in the bandwidth allocation of the primary device indicates a need for the secondary bandwidth by the primary device; ¶ 0018: Upon detecting that the bandwidth allocation to the UE 106 has changed, the secondary bandwidth module of the UE 102 may terminate the use of the secondary bandwidth and returns the residual bandwidth to the UE 106. In another example embodiment, the UE 102 may be a primary device and secondary device at the same time; ¶ 0019: monitoring bandwidth allocation to a primary device at block 202, determining whether a secondary bandwidth is available at block 204, and allocating the available secondary bandwidth to a secondary device at 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pikkarainen and incorporate it into the system of Pasanen to achieve efficient resource utilization in the communication system (see Pikkarainen, ¶ 0003).

Regarding claim 12, Pasanen in view of Pikkarainen discloses the system of claim 11, Pasanen does not explicitly disclose wherein the received bandwidth allocation data is one or both of downlink bandwidth allocation data and uplink bandwidth allocation data.
However, Pikkarainen discloses wherein the received bandwidth allocation data is one or both of downlink bandwidth allocation data and uplink bandwidth allocation data (see Pikkarainen, ¶ 0022: determining whether the secondary bandwidth is available at block 204 may include comparing an uplink bandwidth allocation with a downlink bandwidth allocation and determining that the secondary bandwidth is available if the uplink bandwidth allocation is sufficiently less than the downlink bandwidth allocation for the primary device; ¶ 0033: a RRC message may be used to indicate uplink bandwidth allocation. The E-UTRA RRC specification defines the following format for a SIB2 field, depicted in Table 2 below, which includes some example fields. The uplink (UL) bandwidth of the cell is indicated in the "ul-Bandwidth" field. Table 2 shows 6 options, similarly to the MIB downlink bandwidth field (n6 indicating 6 resource blocks, etc.), and the field is optional. If the field is absent, the uplink bandwidth allocation is equal to the downlink bandwidth allocation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pikkarainen and incorporate it into the system of Pasanen to achieve efficient resource utilization in the communication system (see Pikkarainen, ¶ 0003).

Regarding claim 21, Pasanen in view of Pikkarainen discloses the system of claim 11, Pasanen does not explicitly disclose the bandwidth allocation data including downlink fast feedback data that identifies a change in the downlink bandwidth.
However, Pikkarainen discloses the bandwidth allocation data including downlink fast feedback data that identifies a change in the downlink bandwidth (see Pikkarainen, ¶ 0033: a RRC message may be used to indicate uplink bandwidth allocation. The E-UTRA RRC specification defines the following format for a SIB2 field, depicted in Table 2 below, which includes some example fields. The uplink (UL) bandwidth of the cell is indicated in the "ul-Bandwidth" field. Table 2 shows 6 options, similarly to the MIB downlink bandwidth field (n6 indicating 6 resource blocks, etc.), and the field is optional. If the field is absent, the uplink bandwidth allocation is equal to the downlink bandwidth allocation. The secondary device may obtain the following information from a SIB2 field included in the RRC message to detect the bandwidth allocation change of the primary device: a) the cell's total bandwidth; and b) the presence or absence of the optional field).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pikkarainen and incorporate it into the system of Pasanen to achieve efficient resource utilization in the communication system (see Pikkarainen, ¶ 0003).

Regarding claim 22, Pasanen in view of Pikkarainen discloses the system of claim 11, Pasanen does not explicitly disclose the bandwidth allocation data including uplink fast feedback data that identifies a change in the uplink bandwidth.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pikkarainen and incorporate it into the system of Pasanen to achieve efficient resource utilization in the communication system (see Pikkarainen, ¶ 0003).

Regarding claim 29, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 31, Pasanen in view of Pikkarainen discloses the device of claim 29, Pasanen does not explicitly disclose further comprising a scheduler in 
However, Pikkarainen discloses a scheduler in communication with the control channel processor such that, when the change in bandwidth allocation is identified, cooperates to execute a new bandwidth allocation for an additional device coupled to the device (see Pikkarainen, ¶ 0006: allocating the secondary bandwidth to a secondary application on a secondary device if the secondary bandwidth becomes available; keeping track of changes in the bandwidth allocation of the primary device; and returning the secondary bandwidth to the primary device when the changes in the bandwidth allocation of the primary device indicates a need for the secondary bandwidth by the primary device; ¶ 0017: Upon detecting that a change of the bandwidth allocation to the user equipment 106, because the user equipment 106 shrank its allocation resource around the center frequency, a secondary bandwidth module of the UE 102 may determine that residual bandwidth left available by the UE 106 is available for a secondary user; ¶ 0042: The secondary bandwidth module 612 is also configured to keep track of changes in the bandwidth allocation of the primary device, and return the secondary bandwidth to the primary device when the changes in the bandwidth allocation of the primary device indicates a need for the secondary bandwidth by the primary device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 34, it is rejected for the same reasons as set forth in claim 21. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 21.

Regarding claim 35, it is rejected for the same reasons as set forth in claim 22. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 22.

Claims 23, 26-28, 30, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pasanen in view of Pikkarainen and further in view of US Pub. 2007/0248072 to Kwon et al. (hereafter Kwon).

Regarding claim 23, Pasanen in view of Pikkarainen discloses the system of claim 11, but does not explicitly disclose one or both of the processor and the bandwidth module implementing a MAC control channel.
However, Kwon discloses one or both of the processor and the bandwidth module implementing a MAC control channel (see Kwon, ¶ 0079: the MAC unit 840 generates the bandwidth allocation request packet, and the PHY unit 860 transmits the bandwidth allocation request packet generated through the designated communication channel to the wireless network coordinator 700; ¶ 0089: The PHY unit 760 receives the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of one or both of the processor and the bandwidth module implementing a MAC control channel as taught by Kwon and incorporate it into the system of Pasanen to achieve efficient bandwidth utilization in the communication system.

Regarding claim 26, Pasanen in view of Pikkarainen discloses the system of claim 11, but does not explicitly disclose one or both of the processor and the bandwidth module implementing a PHY fast signaling control channel.
However, Kwon discloses one or both of the processor and the bandwidth module implementing a PHY fast signaling control channel (see Kwon, ¶ 0079: the MAC unit 840 generates the bandwidth allocation request packet, and the PHY unit 860 transmits the bandwidth allocation request packet generated through the designated communication channel to the wireless network coordinator 700; ¶ 0089: The PHY unit 760 receives the bandwidth allocation request packet from the stations (operation S940). Therefore, the MAC unit 740 generates the bandwidth allocation approval packet. Here, the bandwidth management unit 750 is able to insert the information on 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of one or both of the processor and the bandwidth module implementing a PHY fast signaling control channel as taught by Kwon and incorporate it into the system of Pasanen to achieve efficient bandwidth utilization in the communication system.
Kwon does not explicitly disclose the PHY signaling control channel is a fast signaling control channel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PHY fast signaling control channel since it is well-known in the art to perform this teaching as evidenced by US Patent 7,646,735 (see Fig 3; Fig 4; Col 4 lines 21-63: FE MAC and FE PHY).

Regarding claim 27, Pasanen in view of Pikkarainen discloses the system of claim 11, but does not explicitly disclose one or both of the processor and the bandwidth module implementing a MAC fast signaling control channel.
However, Kwon discloses one or both of the processor and the bandwidth module implementing a MAC fast signaling control channel (see Kwon, ¶ 0079: the MAC unit 840 generates the bandwidth allocation request packet, and the PHY unit 860 transmits the bandwidth allocation request packet generated through the designated 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of one or both of the processor and the bandwidth module implementing a MAC fast signaling control channel as taught by Kwon and incorporate it into the system of Pasanen to achieve efficient bandwidth utilization in the communication system.
Kwon does not explicitly disclose the MAC signaling control channel is a fast signaling control channel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MAC fast signaling control channel since it is well-known in the art to perform this teaching as evidenced by US Patent 7,646,735 (see Fig 3; Fig 4; Col 4 lines 21-63: FE MAC and FE PHY).

Regarding claim 28, Pasanen in view of Pikkarainen discloses the system of claim 11, but does not explicitly disclose one or both of the processor and the bandwidth module implementing a PHY control channel and a MAC control channel.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of one or both of the processor and the bandwidth module implementing a PHY control channel and a MAC control channel as taught by Kwon and incorporate it into the system of Pasanen to achieve efficient bandwidth utilization in the communication system.

Regarding claim 30, Pasanen in view of Pikkarainen discloses the device of claim 29, but does not explicitly disclose the bandwidth allocation module being a PHY module, the bandwidth allocation data being PHY data.
However, Kwon discloses the bandwidth allocation module being a PHY module, the bandwidth allocation data being PHY data (see Kwon, ¶ 0079: the MAC unit 840 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kwon and incorporate it into the system of Pasanen to achieve efficient bandwidth utilization in the communication system.

Regarding claim 36, it is rejected for the same reasons as set forth in claim 23. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 23.

Regarding claim 37, it is rejected for the same reasons as set forth in claim 26. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 26.

Regarding claim 38, it is rejected for the same reasons as set forth in claim 27. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 27.

Claims 24, 25, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pasanen in view of Pikkarainen and further in view of US Pub. 2005/0018651 to Yan et al. (hereafter Yan).

Regarding claim 24, Pasanen in view of Pikkarainen discloses the system of claim 11, but does not explicitly disclose one or both of the processor and the bandwidth module implementing a logical downlink supporting logical communication flow between the first device and the second device.
However, Yan discloses one or both of the processor and the bandwidth module implementing a logical downlink supporting logical communication flow between the first device and the second device (see Yan, ¶ 0134: The bandwidth management module 48 is responsible for assuring that the access module 26 properly interfaces with the network controller 20 to establish and maintain time division logical channels over the network 12 to support each VoIP session between the VoIP client 60 and a remote VoIP device. In particular, the bandwidth management module provides bandwidth management instructions to the access module 26 and receives bandwidth management frames from the access module 26 which in combination operate to instruct the access module 26 to utilize known DOCSIS DQoS messaging with the network controller 20 to reserve, commit, and release applicable time division logical channels over the network 12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 24, Pasanen in view of Pikkarainen discloses the system of claim 11, but does not explicitly disclose one or both of the processor and the bandwidth module implementing a logical uplink supporting logical communication flow between the first device and the second device.
However, Yan discloses one or both of the processor and the bandwidth module implementing a logical uplink supporting logical communication flow between the first device and the second device (see Yan, ¶ 0134: The bandwidth management module 48 is responsible for assuring that the access module 26 properly interfaces with the network controller 20 to establish and maintain time division logical channels over the network 12 to support each VoIP session between the VoIP client 60 and a remote VoIP device. In particular, the bandwidth management module provides bandwidth management instructions to the access module 26 and receives bandwidth management frames from the access module 26 which in combination operate to instruct the access module 26 to utilize known DOCSIS DQoS messaging with the network controller 20 to reserve, commit, and release applicable time division logical channels over the network 12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yan and incorporate it into the system of Pasanen to improve communication system performance.

Regarding claim 32, it is rejected for the same reasons as set forth in claim 24. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 24.

Regarding claim 33, it is rejected for the same reasons as set forth in claim 25. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,769,389 to Mangal et al. discloses method and system for predictive resource management in a wireless network.
US Pub. 2007/0254598 to Bachi et al. discloses method for controlling radio communications during idle periods in a wireless system.
US Pub. 2008/0119213 to Ihm et al. discloses method for establishing fast feedback channel and transmitting information in a wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464